Citation Nr: 1227828	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  11-30 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.  

2.  Entitlement to service connection for a right shoulder disorder.  

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to service connection for a bilateral hip disorder.  

5.  Entitlement to service connection for a left knee disorder.  

6.  Entitlement to service connection for a bilateral ankle disorder.  

7.  Entitlement to service connection for a low back disorder.  

8.  Entitlement to service connection for a disorder of the scrotum.  

9.  Entitlement to service connection for right leg radiculopathy.  

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

11.  Entitlement to service connection for a thoracic or cervical spine disorder.  

12.  Entitlement to service connection for hypertension (HTN).  

13.  Entitlement to service connection for asbestosis.  

14.  Entitlement to service connection for colon cancer as secondary to asbestos exposure.  

15.  Entitlement to an increased (compensable) rating for residuals of abrasions to the right shoulder, right arm, right leg (including the thigh and calf), left heel, and left arm.  

16.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from January 1946 to November 1947.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

For purposes of clarity, the issue of entitlement to service connection for an unspecified upper back condition has been reclassified as entitlement to service connection for a thoracic or cervical spine disorder.  This is appropriate as the upper back encompasses the thoracic and cervical spine and because there are diagnoses of thoracic and cervical spine disorders.  

In the November 2011, VA Form 9, Appeal to Board of Veterans' Appeals, the appellant's attorney indicated that not all issues listed in the Statement of the Case were being appealed.  The issues of service connection for a disorder of the scrotum and an increased (compensable) rating for residuals of abrasions to the right shoulder, right arm, right leg (including thigh and calf), left heel, and left arm were not included in the list of issues being appealed.  Therefore, these issues are deemed withdrawn from appellate review and the Board will not consider them further.

In the decision below, the Board will address the claims for service connection for an acquired psychiatric disorder, to include PTSD, and for an increased (compensable) rating for residuals of abrasions to the right shoulder, right arm, and right leg (including the thigh and calf), left heel, and left arm.  All other issues, as listed on the title page, are being REMANDED to the RO.  VA will notify the Veteran and his attorney if further action is required on their part.  

Moreover, inasmuch as the Veteran asserts that his claim for TDIU is due to his nonservice-connected disorders, the issue of TDIU cannot be decided until the issues of service connection are resolved.  The Board thus finds the issue of TDIU to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be deferred pending resolution of the Veteran's claims for service connection.  


FINDINGS OF FACT

1.  The Veteran is not currently shown to have a diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed.  

2.  The current acquired psychiatric disability, adjustment disorder with depressed mood, was not manifested in service, may not be presumed to have been incurred in service, and is not otherwise related to service.  


CONCLUSION OF LAW

1.  The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).  

3.  The criteria for a compensable disability rating for residuals of abrasions to the right shoulder, right arm, right leg, left heel, and left arm, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118 Diagnostic Codes (DCs) 7801, 7802, 7804, 7805 7806 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in June 2008, July 2008, February 2009, March 2009, June 2009, and July 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the July 2008, February 2009, March 2009, and June 2009 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis to a degree of 10 percent or more within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  With respect to the third element, if the evidence shows that the veteran engaged in combat and he is claiming a combat related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  

Effective on July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  

This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims (Court) vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed. Reg. 39843 (July 13, 2010).  

The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  

75 Fed. Reg. 39843, 39852 (July 13, 2010). 

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


Analysis - Acquired Psychiatric Disorder

It is the Veteran's contention that current psychiatric disability resulted from his inservice injury.  Specifically, he claims that the inservice fall while on board a Navy ship wherein he fell for 6 decks and incurred various injuries was a traumatic event resulting in psychiatric residuals.  

Initially, as to whether service connection is warranted for PTSD, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the DSM-IV as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

The Veteran asserts having PTSD due to the traumatic fall that he incurred during service.  It is clear from review of the STRs that this injury did occur.  Thus, the evidence tends to show that events consistent with those identified by the Veteran as likely as not did occur during the period that he was serving in that he suffered a fall while on the USS Iowa.  

However, the Board finds that the preponderance of the evidence establishes that the Veteran does not have a current diagnosis of PTSD that can be causally linked to any claimed event or incident of his period of active service.  The more probative evidence of record establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with the provisions of DSM-IV.  

Specifically, it is noted that VA records dated from 2007 to the present day reflect treatment for psychiatric complaints.  While the Veteran has consistently related that his inservice fall resulted in psychiatric problems, an actual diagnosis of PTSD has not been recorded.  Upon VA psychiatric examination in September 2011 to determine current psychiatric disorders, the examiner noted that the Veteran's inservice history included the traumatic fall.  He noted, however, that this stressor did not meet the criterion to adequately support the diagnosis of PTSD.  The claims folder was reviewed in making this determination.  The examiner noted that there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Moreover, there were no persistent symptoms of increased arousal.  Thus, the Veteran did not meet the criteria for a diagnosis of PTSD.  

In its role as a finder of fact, the Board finds that the September 2011 VA medical opinion by the VA psychologist clearly establishes that the Veteran does not meet the criteria of a diagnosis of PTSD in accordance with DSM-IV.  

The Veteran's own implied assertions that he has PTSD due to events in service are afforded no probative weight in the absence of a showing that the Veteran has the expertise to render opinions about medical matters.  Although the Veteran is competent to testify as to his symptoms, where the determinative issue involves a question of medical diagnosis, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the more probative evidence establishes that the Veteran does not have a current diagnosis of PTSD in accordance with DSM-IV.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  

Accordingly, on this record, service connection for PTSD is not warranted.

Following a careful and thorough review of the record, the Board finds that the preponderance of the evidence establishes that the Veteran's current Axis I psychiatric diagnosis is adjustment disorder with depressed mood. 

As noted above, the Veteran has been treated in recent years for psychiatric symptoms.  At the time of the September 2011 VA examination, it was determined that the current psychiatric diagnosis was adjustment disorder with depressed mood.  The examiner noted that this condition was well controlled with medication with minimal impairment in functioning at the present time.  He further opined that this disorder was not caused by or the result of the Veteran's military experiences.  Rather, the condition was associated with current psychosocial stressors, to include chronic pain, financial problems, and his wife's dementia.  

In its role as a finder of fact, the Board finds that the September 2011 medical opinion by the VA psychologist to have sufficient evidentiary weight to decide this appeal on the basis that the current adjustment disorder with depressed mood was less likely than not due to disease or injury that was incurred in or aggravated by active service.  The VA examiner in this regard reviewed the claims folder including the STRs and the treatment documents of record before rendering a medical opinion. 

As noted, the examiner provided a rationale for the opinion.  The VA psychologist has the expertise to make such medical conclusions.  In determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Significantly, as noted by the VA examiner, there is additional probative medical evidence that related the postservice diagnoses of adjustment disorder and depressed mood to current psychosocial stressors.  

In addition, the Veteran has not submitted any medical evidence which tends to relate his current adjustment disorder with depressed mood or pain disorder to any event or incident associated with his period of active service.  The Veteran's own implied assertions that his current acquired psychiatric disorder is medically related to his period of service are afforded no probative weight in the absence of evidence that he has the expertise to render opinions about medical matters or render a medical diagnosis.  See 38 C.F.R. § 3.159(a)(1)(2011); see also Espiritu, supra.  

Clearly, as discussed, the Board must rely on the competent medical evidence to decide the nexus question presented in this appeal.  The Board has considered the provisions of 38 C.F.R. § 3.303(b) )(2011).  The Veteran is competent to assert that he has experienced psychiatric problems since the inservice injury.  However, these statements are found to be of limited credibility in that the medical information provided by him following service when assessed by medical professionals in recent years led to diagnosis of adjustment disorder with depressed mood that was not related to any event or incident of his active service.  

Thus, the Board finds his current lay statements alone are not sufficient to establish a continuity of symptomatology for the purpose of linking the onset of his current adjustment disorder with depressed mood to his period of active service.  

Moreover, in the absence of a competent diagnosis of PTSD of delayed onset, the Board finds this medical evidence after service to be quite persuasive and almost controlling in showing that the development of any nervous symptomatology cannot be traced back to the Veteran's period of active service.  

Clearly, the Veteran's lay statements alone are not competent evidence for the purpose of linking the onset of any innocently acquired psychiatric disability to service.  As discussed, the Veteran's claim fails due to the lack of medical nexus associating current psychiatric disorder to service.  

The provisions concerning continuity of symptomatology do not relieve the requirement that there be some medical evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

There simply is no competent evidence to establish that the Veteran experienced symptoms in service or soon thereafter that were related to the current adjustment disorder with depressed mood.  

And, as already discussed, PTSD is not shown.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability during the course of the appeal, there can be no valid claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  To the extent that the probative and persuasive evidence of record establishes that there is no current diagnosis of PTSD, the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied.  

The preponderance of the evidence also establishes that the current adjustment disorder with depressed mood is not related to service.  There is no evidence of a psychiatric disorder in service or evidence of a psychosis within one year of service separation.  The preponderance of the evidence is against the claim for service connection for this condition and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims remaining on appeal must be remanded for further development.  In this regard, the Board notes that, generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 1995).

The Veteran claims that service connection is warranted for a bilateral foot disorder, bilateral shoulder disorders, bilateral hip disorders, bilateral ankle disorders, a left knee disorder, right leg radiculopathy, and thoracic and/or cervical spine disorders.  The Veteran also asserts that he has HTN and asbestosis as a result of service, to include as secondary to asbestos.  He argues that his post service colon cancer resulted from this asbestos exposure.  

Review of the post service private and VA records reflects complaints of shoulder pain beginning in the early 1970s.  The record includes diagnosis of degenerative changes in the cervical spine as early as the late 1970s.  This was after the Veteran was injured in a vehicle accident.  Lumbar spine degenerative changes were noted as early as the late 1980s.  Thoracic and lumbar neuritis or radiculitis was noted in 2007.  Additional post service records reflect additional diagnoses of degenerative changes in the spine to include radiculopathy, as well as degenerative changes in a metatarsophalangeal joint upon X-ray of a foot in 1993.  Post service shoulder diagnoses have included minimal degenerative changes in the shoulders in 1990 and impingement syndrome in 1994.  DJD of the right hip was noted in 2006 as was right knee arthralgia.  Moreover, in 2008, the Veteran was diagnosed with additional foot disorders - onychomycosis and dystrophic toenails.  DJD was also noted.  Additional post service treatment records reflect treatment for colon adenocarcinoma in 1991 and for HTN (1990 and thereafter).  

A private examiner noted in 2003 that the Veteran's history included asbestosis.  Moreover, his post service employment included working in steel where asbestos exposure might have occurred.  From the current record, it is unclear as to whether any respiratory condition is present.  

The Board acknowledges that the Veteran has not been accorded VA examinations pertinent to the majority of his claims.  Thus, there are no medical opinions of record that address the matter of nexus of current disorders (or alleged disorders) in the cervical, thoracic, or lumbar spine, or in the feet, shoulder, hips, left knee, or ankles.  Moreover, there are no medical opinions regarding skin disorders of the feet, and as to whether the Veteran has HTN or asbestosis of service origin.  VA medical personnel have not addressed whether post service colon cancer is attributable to alleged inservice asbestos exposure.  

While the Veteran claims that he has asbestosis, the Board's review of the record does not reflect a clear diagnosis of such a condition, although the disorder is reported as history on several occasions.  It is the Veteran's contention that this condition as well as HTN and colon cancer resulted from his inservice exposure to asbestos.  

The VA Adjudication Procedure Manual Rewrite (M21-1MR) notes that for many asbestos-related diseases, the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Id. at IV.ii.2.C.9.d.  An asbestos-related disease also can develop from brief exposure to asbestos.  Id.  

The Veteran's service personnel records (SPRs) confirm his service in the U.S. Navy from January 1946 to November 1947 and that he was aboard the USS Iowa.  While his DD 214 forms in the record reflect that he was seaman, they do not list any primary military occupational specialty (MOS).  There is evidence, however, in the SPRs that he might have served as a motor mechanic.  

Based on this evidentiary posture, the Board concludes that VA examinations are necessary to determine the etiologies of various conditions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim; see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for any of his disorders, on appeal.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so documented, and the Veteran is to be informed of such.  

2.  Following completion of the above, the RO should arrange for appropriate VA medical examination(s) in order to assess the nature and etiology of disorders of the feet (orthopedic and skin), shoulders, hips, ankles, spine (cervical, thoracic, and lumbar), and left knee, and right leg radiculopathy.  The Veteran's VA claims folder in its entirety should be provided to the VA examiner(s) in conjunction with the examination(s) for review of pertinent documents therein.  Such review should be noted in the examination report.  The examination should include a complete medical history, clinical examination, and all diagnostic testing deemed necessary by the examiner. All pertinent diagnoses should be fully set forth.  

Upon completion of the above, the VA examiner is asked to address the followings question in detail, providing a complete rationale for each opinion furnished:  

a)  Is it at least as likely as not (50 percent or greater probability) that any existing disorder of the Veteran's feet (orthopedic and skin), shoulders, hips, ankles, spine, left knee, or right leg, in whole or in part, originated in or during his military service or is otherwise related to military service or any event thereof, including claimed trauma in a 1947 fall?  

b)  Is it at least as likely as not (50 percent or greater probability) that degenerative changes/arthritis of any of the above mentioned joints was manifested within the one-year period immediately following his separation from service, and, if so, how and to what degree?  

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as against.  More likely and as likely support the contended relationship; less likely weighs against the claim.  

3.  Following completion of the development requested in paragraph 1, above, the RO shall arrange for the Veteran to be examined by a pulmonary specialist, who is a certified "B Reader" under NIOSH to determine the current nature and likely etiology of any current lung/respiratory disability.  Any indicated studies should be conducted, to include both CT scan and chest X-rays.  The examination should also include obtaining a history from the Veteran of his history of asbestos exposure, to include his duties during service, and serving aboard ships containing asbestos.

In conjunction with the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on the examination, review of the record, and a detailed reading of any scan and test results, the examiner should provide a medical opinion as to whether or not the Veteran has a lung/respiratory disability due to asbestos exposure, and to provide a definitive diagnosis of the lung disability.  The examiner should also identify any non-asbestos-related lung disorder found.  The examiner should address whether diagnoses of HTN or adenocarcinoma of the colon are associated with any inservice asbestos exposure.  

If it is found that the Veteran does have asbestos-related disability, the examiner should further opine as to whether such disability is, at least as likely as not (50 percent probability or greater), related to asbestos exposure in service.  If the Veteran is diagnosed with a lung disorder that is not related to asbestos exposure, the examiner should comment as to whether such disability is otherwise, at least as likely as not, related to the Veteran's period service.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

If any additional examination or examinations are deemed necessary, such should be scheduled.

4.  Upon completion of the above and any other necessary development, the RO shall readjudicate the Veteran's claims for service connection.  The service connection claims include entitlement to service connection for bilateral foot disorders (orthopedic and skin), bilateral shoulder disorders, bilateral hip disorders, a left knee disorder, bilateral ankle disorders, disorders of the cervical and lumbar spine, right leg radiculopathy, HTN, to include as secondary to asbestos exposure, asbestosis, and colon cancer, to include as secondary to asbestos exposure.  

5.  Appropriate examination should be arranged to determine whether the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  

6.  The RO should readjudicate the issue of entitlement to a TDIU.  

7.  If any benefit sought on appeal remains denied, it should provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  The case shall then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


